Citation Nr: 0207473	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  96-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, to include eligibility for Chapter 35 Dependent's 
Educational Assistance benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant, L.D. and R.D.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from January 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims 
for service connection for the veteran's cause of death and 
eligibility for Dependent's Educational Assistance benefits 
pursuant to Chapter 35.

In February 1999, the Board remanded the case to the RO for 
additional evidentiary development.  Following this 
development, the case was returned to the Board in June 2002.  
The appellant now continues her appeal.


FINDINGS OF FACT

1.  The veteran died in September 1994 as the result of 
metatastic carcinoma to the bone; the primary cancer site was 
the prostate gland.

2.  At the time of the veteran's death, service connection 
was in effect for psychoneurosis, anxiety state, rated 50 
percent disabling from December 1945.

3.  The objective medical evidence establishes that the 
veteran's service-connected psychoneurosis substantially 
contributed to his death.


CONCLUSION OF LAW

The service-connected psychoneurosis (anxiety state) 
contributed substantially and materially to the veteran's 
cause of death.  38 U.S.C.A. §§ 1310, 3501 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

In February 1999, the Board remanded the claim to the RO for 
development of the evidence.  In the course of this 
development, the VCAA was promulgated.  VA correspondence 
dated in April 2001 has provided the appellant with express 
notice of the VCAA.  This notice includes an explanation of 
how VA will assist in obtaining necessary information and 
evidence.  Additionally, in March 2002 the RO sent the 
appellant a supplemental statement of the case, which 
included references to the laws and regulations and an 
explanation of the specific application of the laws and 
regulations in her case.  Thus, the appellant has been made 
aware of the information and evidence necessary to 
substantiate her claim and has been provided opportunities to 
submit such evidence.  VA has also conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim.  Finally, she has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  
 
The appellant has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  As a result of 
the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The facts of the case are as follows: the veteran was awarded 
service connection and a 50 percent rating for a 
psychoneurosis, anxiety state, in a December 1945 rating 
decision.  This award remained in effect to the date of his 
death in September 1994.  

The veteran's terminal hospitalization records and death 
certificate show that he died on September [redacted], 1994, and that 
his immediate cause of death was listed as "metastatic 
carcinoma to bone (primary: prostate).  

Private medical records associated with the file show that 
the veteran had a history of treatment for prostate cancer 
beginning in 1986.  The records also show the he received 
ongoing psychiatric treatment for severe depression by 
Yadagiri Chepuru, M.D., and Anthony Villamena, M.D.

The record includes the transcript of the appellant's hearing 
at the RO before the undersigned traveling Board Member in 
May 1998.  The appellant and her witnesses testified, in 
essence, that the veteran's treatment for prostate cancer was 
severely compromised by his service-connected psychoneurosis.  
The symptoms related to his psychiatric illness made the 
veteran prone to repeated suicide attempts, adversely 
affected his will to live, and rendered him such a poor and 
uncooperative patient for prostate cancer treatment that his 
inability to comply with the cancer therapy substantially and 
materially contributed to his death due to metastasized 
cancer.

In support of the appellant's contentions, the following 
three medical statements were submitted from the late 
veteran's treating physicians:

Correspondence dated in November 1994 from Carmelo A. Puccio, 
M.D., shows that he held the title of Assistant Professor of 
Medicine in the Department of Oncology/Hematology of New York 
Medical College.  Dr. Puccio stated that the veteran had 
passed away due to metastatic prostate cancer and opined that 
his history of significant depression contributed or hastened 
his death by affecting his will to live.  Dr. Puccio stated 
that the veteran's psychiatric problems probably contributed 
to his rapid deterioration over several months immediately 
prior to his death.

In a June 1998 statement, the veteran's psychiatrist, Dr. 
Chepuru, reported that he treated the veteran for major 
depression and attempted suicide.  Dr. Chepuru noted that the 
veteran was service-connected at 50 percent for a psychiatric 
disability.  His psychiatric depression became worse in 1986, 
following his initial diagnosis of prostate cancer.  In Dr. 
Chepuru's professional opinion, he believed that the 
veteran's psychiatric disorder accelerated his death from 
cancer.

In a June 1998 letter, Dr. Villamena reported that 
the veteran was his patient for major depressive 
disorder which dated back to the veteran's time of 
military service.  The veteran subsequently died 
of prostate cancer.  With regard to the question 
of whether the veteran's psychiatric disability 
contributed to his death, Dr. Villamena presented 
the following statement: "his illness would have 
made it difficult for him to follow through fully 
with his treatment recommendations for his 
cancer."

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Service connection for the cause of death can also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2001).

For purposes of determining entitlement to Dependents' 
Educational Assistance under the provisions of Chapter 35, a 
surviving spouse of any person who died of a service-
connected disability will be eligible for receipt of this 
benefit. 38 U.S.C.A. § 3501(a)(1)(B) (West 1991).

In the present case, the weight of the objective medical 
evidence supports a finding that the veteran's service-
connected psychoneurosis was a contributory factor to his 
death by cancer within the meaning of 38 C.F.R. § 3.312(c).  
The statements of Drs. Chepuru, Villamena and Puccio each 
refers to the veteran's major depressive illness as being a 
significant factor which aided or lent assistance to the 
production of his death and hastened its arrival.  No other 
objective evidence of record rebuts this conclusion.  In view 
of this, the appellant's claim of service connection for the 
veteran's cause of death is granted and thus establishes her 
eligibility to receive Chapter 35 Dependents' Educational 
Assistance benefits.


ORDER

Service connection for the veteran's cause of death, to 
include eligibility for Chapter 35 Dependents' Educational 
Assistance benefits, is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

